Exhibit 10.1
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (the "Agreement") is dated as of August 24, 2016, by and
between EnergyTEK Corp., a Nevada corporation (the "Company"), and ____________
(the "Holder").
 
Whereas, the Holder holds Convertible Promissory Notes in the original principal
amount of $_____________________ issued by the Company on ________________ 
(collectively, the "Notes"); and
 
Whereas, the Notes are convertible into shares of the Company's common stock,
$0.001 par value per share (the "Common Stock"), pursuant to the terms thereof;
and
 
Whereas, the Company desires that the Holder exchange its Notes on the terms set
forth herein.
 
Now, Therefore, In Consideration of the mutual covenants contained in this
Agreement, the Company and the Holder agree as follows:
 
1.           Exchange.  Simultaneously with the execution and delivery of this
Agreement, the Holder shall exchange (the "Exchange") its Notes with the Company
for, and in exchange therefor the Company shall issue to the Holder,
_______________ shares of the Company's Series A-1 Convertible Preferred Stock
(the "Series A-1") (such _____________ shares of Series A-1 are referred to
herein as the "Shares"). The Series A-1 is convertible into Common Stock in
accordance with the terms of Certificate of Designation designating the Series
A-1 attached as Exhibit A hereto (the "Certificate of Designations"), which was
filed with the Secretary of State of Nevada as of August 24, 2016 and is in full
force and effect as of the date hereof. It is expressly understood and agreed
that the exchange of the Note for the Shares to be issued by the Company
simultaneously therewith is being undertaken pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended (the "Act").
 
(a)           Delivery of Notes. The Holder shall, within two (2) business days
after the date hereof, deliver the Notes to the address specified by the
Company.
 
(b)           Delivery of Shares. The Company shall, within one (3) business
days of the date first written above, deliver to the Holder a certificate
representing the Shares.


(c)            Holding Period.  For the purposes of Rule 144 of the Act, the
Company acknowledges that the holding period of the Notes, may be tacked onto
the holding period of the Shares, and the Company agrees not to take a position
contrary to this Section 1(c).  The Company acknowledges and agrees that
(assuming the Holder is not an affiliate of the Company) upon issuance in
accordance with the terms of the Certificate of Designations, the shares of
Common Stock issuable upon conversion of the Shares are, as of the date hereof,
eligible to be resold pursuant to Rule 144 of the Act, (ii) the Company is not
aware of any event reasonably likely to occur that would reasonably be expected
to result in the shares of Common Stock issuable upon conversion of the Shares
becoming ineligible to be resold by the Holder pursuant to Rule 144 of the Act
and (ii) in connection with any resale of the shares of Common Stock issuable
upon conversion of the Shares pursuant to Rule 144 of the Securities Act, the
Holder shall solely be required to provide reasonable assurances that such
shares of Common Stock are eligible for resale, assignment or transfer under
Rule 144 of the Securities Act, which shall not include an opinion of Holder's
counsel.  The Company shall be responsible for any transfer agent fees or DTC
fees or legal fees of the Company's counsel with respect to the removal of
legends, if any, or issuance of shares of Common Stock in accordance herewith or
pursuant to the Certificate of Designations.
1

--------------------------------------------------------------------------------

 
(d) Blue Sky.  The Company shall make all filings and reports relating to the
Exchange required under applicable securities or "Blue Sky" laws of the states
of the United States following the date hereof, if any.


(e) No Commissions.  Neither the Company nor the Holder has paid or given, or
will pay or give, to any person, any commission, fee or other remuneration,
directly or indirectly, in connection with the transactions contemplated by this
Agreement
 
2.           Representations and Warranties.  The Company represents and
warrants to the Holder that:
 
(a)           The offer and issuance of the Shares is and will be exempt from
registration under the Act, pursuant to the exemption provided by Section
3(a)(9) thereof. In addition, pursuant to Rule 144(d)(3)(ii) under the Act, the
holding period of the Notes shall be tacked to the holding period of the Shares.
As a result of the foregoing, upon satisfaction of the holding period
requirements of Rule 144(d)(1)(i), the shares of Common Stock issuable upon
conversion of the Shares shall be issued without a restrictive legend and shall
be freely tradable by the Holder.  No commission or other remuneration has been
paid to the Company for soliciting the exchange of the Notes for the Shares as
contemplated hereby.
  
(b)           The Company has the requisite power and authority to enter into
and perform its obligations under this Agreement and to issue the Shares in
accordance with the terms hereof. The execution and delivery of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance of the Shares),
have been duly authorized by the Company's board of directors, and no further
filing, consent or authorization is required by the Company, its board of
directors or any of its shareholders. This Agreement has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies. The execution, delivery and
performance by the Company of this Agreement and the offer and issuance of the
Shares requires no consent of, action by or in respect of, or filing with, any
person or entity, governmental body, agency, or official.
 
2

--------------------------------------------------------------------------------



(c)           The issuance of the Shares is duly authorized and, upon issuance
in accordance with the terms hereof, the Shares will be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof.
 
(d)           The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the certificate of incorporation or
other organizational documents of the Company or any of its subsidiaries, any
capital stock of the Company, or bylaws of the Company, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, federal and state securities laws and
regulations and the rules and regulations of the OTC Markets) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations could not reasonably
be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.
 
(e)           The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under its articles of incorporation, bylaws or other organizational documents or
the laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to the Holder as a result of the transactions contemplated by
this Agreement (including, without limitation, the Company's issuance of the
Shares and the Holder's ownership of the Shares).
 
3.           Entire Agreement; Construction. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, their
affiliates and persons and entities acting on their behalf solely with respect
to the matters contained herein, and this Agreement contains the entire
understanding of the parties solely with respect to the matters covered herein.
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.
 
4.           Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
New York, New York, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
3

--------------------------------------------------------------------------------

 
5.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
6.           Disclosure. The Company shall, on or prior to the fourth business
day after the date of this Agreement, file a Current Report on Form 8-K
describing the terms of the transactions contemplated hereby in the form
required by the Securities Exchange Act of 1934, as amended (the "1934 Act") and
attaching  this Agreement, to the extent they are required to be filed under the
1934 Act, that have not previously been filed with the Securities and Exchange
Commission by the Company (including, without limitation, the form of
Certificate of Designations and this Agreement) as exhibits to such filing
(including all attachments, the "8-K Filing"). Neither the Company, its
Subsidiaries nor the Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of the
Holder, to make a press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder (which may be granted or withheld in the Holder's sole discretion),
except as required by applicable law, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Holder
in any filing, announcement, release or otherwise.


7. Consent of Series C Holders. The Holder, in its capacity as a holder of the
Company's Series C Convertible Preferred Stock (the "Series C"), as required by
the Certificate of Designation for the Series C (the "Certificate") hereby
consents to the creation of the Series A-1 Convertible Preferred Stock of the
Company, the Exchange, the transactions contemplated hereby and the concurrent
exchange of up to $_____________ in aggregate principal amount of promissory
notes issued by the Company to investors for ______________ shares of Series A-1
Convertible Preferred Stock on the same terms as this Agreement, mutatis
mutandis.


 
 
[signature page follows]
 
4

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
ENERGYTEK CORP.
 


By:_________________________
      Jonathan Read, Chief Executive Officer
 
 
HOLDER
 


By:_________________________
     _________________________




5

--------------------------------------------------------------------------------

 
 
 